Citation Nr: 1824875	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2015, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  In February 2018, the Veteran was notified that the Veterans Law Judge that conducted the hearing is no longer available to adjudicate the claim and that he had the opportunity to testify at another hearing. See 38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.707 (2017).  However, in a March 2018 response, the Veteran indicated that he did not want an additional hearing.

In a February 2016 decision, the Board, in part, denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 memorandum decision, the Court vacated the Board's February 2016 decision and remanded the claim for further development.

As noted in the February 2016 Board decision, the issue of entitlement to service connection for tinnitus has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).   

In November 2016, the Veteran submitted a notice of disagreement, challenging the effective date assigned for the grant of service connection for peripheral neuropathy of the bilateral feet.  As the RO is processing the appeal from that rating decision, a remand for the issuance of an SOC is not required at this time. See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an adequate VA examination.  In the August 2017 memorandum decision, the Court determined that the Board erred in finding that the Veteran's preexisting right ear hearing loss did not increase in severity during service.  Therefore, the Court remanded the claim for further development, to include determining whether the Veteran's increased right ear hearing loss during service was due to the natural progress of the disease or whether the presumption of aggravation has been rebutted by clear and unmistakable evidence.  The Court also noted that the Board failed to address medical evidence submitted by the Veteran that directly contradicted an October 2015 VA examiner's opinion that "hearing loss due to noise occurs at the time of exposure and not subsequently."  In addition, the Court remanded the claim to obtain an opinion as to a nexus between the Veteran's conceded in-service noise exposure and his left ear hearing loss.  Thus, the Board finds that an additional VA medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  A physical examination is only needed if deemed necessary by the VA examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss manifested in or is otherwise causally or etiologically related to any period of active service, to include any noise exposure therein. 

If the examiner determines that the Veteran's left ear hearing loss is less likely than not related to a period of service, the examiner should provide a rationale for that finding, to include a discussion of the significance, if any, of the delayed onset of hearing loss.

The examiner should also state whether the increase in the severity of the Veteran's preexisting right ear hearing loss during service was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

The examiner should also address the evidence submitted by the Veteran in support of his claim.  Specifically, the examiner should address the Johns Hopkins study that found that acoustic trauma can cause delayed hearing loss and change the structure of hair cells in the inner ear (see April 2014 substantive appeal) and the Health and Human Services study that challenged the classic view of sensorineural hearing loss that the primary targets are hair cells and that cochlear-nerve loss is secondary to hair cell degeneration (submitted by Veteran in January 2018). 

In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



